Appellant still insists that we should have regarded the Act of the 44th Legislature, 1st C. S., page 1654, as a repeal of Art. 802, P. C., as enacted in 1923, 2d C. S., page 56, and not as an amendment thereto.
We have frequently discussed the terms "intoxicated" and "under the influence of intoxicating liquor" as found in the statute against drunken driving, the last being in No. 18,609, Maedgin v. State, opinion on rehearing May 5, 1937 (Reported on page 397 of this volume), wherein the holdings in former *Page 447 
cases were reviewed and the opinion adhered to that the terms in that statute mean practically the same thing.
The motion for rehearing is overruled.
Overruled.